Title: From John Adams to Timothy Pickering, 6 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 6. 1799.

I received late last Evening your favour of the 31st. of July, inclosing a triplicate of Mr. Murrays Letter of the 17th. of May and a Copy certified by Mr. Murray on the 18th. of May, of a Letter of Ch. Man. Talleyrand dated Paris le 23 Floreal de l’an 7 de la Republique Francaise une et indivisible.
Sovereign to Sovereign, and Minister to Minister is a Maxim in the Cabinets of Europe, and Although neither the President of U.S nor the Executive Directory are sovereigns in their Countries, the Same Relations exist between them and their Ministers, and therefore the Reason of the Maxim is applicable to them. It is far below the Dignity of the President of the United States, to take any notice of Taleyrands impertinent Regrets, and insinuations of superfluities. You, or the Envoys or Mr. Murray may answer them as you please, in your correspondence with one another or with the French Minister. I will say to you, however, that I consider this Letter as the most authentic Intelligence yet received in America of the successes of the Coalition. That the design is insidious and hostile at heart I will not say. Time will tell the Truth. Meantime I dread no longer their Diplomatic skill. I have seen it and felt it and been the Victim of it, these twenty one years. But the Charm is dissolved; their Magick is at an End in America.
Still, they shall find, as long as I am in office, Candor, Integrity, and as far as there can be any Confidence or safety, a pacific & friendly disposition. If the Spirit of exterminating Vengeance ever arises it shall be conjured up by them not me. In this Spirit I shall pursue the negotiation and I expect the Cooperation of the heads of Departments.
Our Operations and preparations by Sea and by Land are not to be relaxed in the smallest degree: on the contrary I wish them to be animated with fresh Energy. St. Domingo and the Isle of France and all other parts of the French Dominions are to be treated in the same manner as if no negotiation was going on.
These Preliminaries recollected, I pray you to loose no time in conveying to Governor Davie his Commission and to the Chief Justice and his Excellency, Copies of these Letters from Mr. Murray and Talleyrand with a request that laying aside all other Employment they make immediate Preparations for embarking. Whether together or asunder, from a northern a southern or a middle Port I leave to them. I am willing to send Truxton or Barry or Talbot with them. Consult the Sec. of the Navy and heads of Departments on this point. Although I have little Confidence in the Issue of this Business, I wish to delay nothing to omit nothing.
The principal Points indeed all the Points of the Negotiation were so minutely considered, and approved by me, and all the heads of departments before I left Phyladelphia that nothing remains but to put them into form and dress. This service I pray you to perform, as promptly as possible, lay your draught before the heads of Departments, receive their Corrections if they shall judge any to be necessary and send them to me as soon as possible. My Opinions and determinations on these subjects are so well made up, at least to my own satisfaction that not many hours will be necessary for me to give you my ultimate sentiments concerning the Matter or form of the Instructions to be given to the Envoys.
I have the Honor to be, sir with / very great respect, you most / obedient and humble servant

John Adams